[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          MAY 22, 2007
                                     No. 06-11580                       THOMAS K. KAHN
                               _______________________                      CLERK


                         D. C. Docket No. 03-03178-CV-JOF-1

JOHN SAM, JR.,
ALL ABOUT LEARNING AFTER SCHOOL, INC.,


                                                                       Plaintiffs-Appellants,

                                            versus

LORRAINE B. REICH,
BOARD OF EDUCATION OF THE CITY OF ATLANTA,
ATLANTA INDEPENDENT SCHOOL SYSTEM,

                                                                      Defendants-Appellees.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                       (May 22, 2007)

Before PRYOR, KRAVITCH and ALARCON,* Circuit Judges.


  *
  Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
PER CURIAM:

      After careful consideration of the record and the written and oral arguments

of the parties, we conclude that the district court properly dismissed the plaintiffs’

claims of First Amendment and Due Process violations and properly granted

summary judgment in favor of the defendants as to the plaintiffs’ claims of breach

of contract and tortious interference with contract. We affirm.

      AFFIRMED.




                                           2